Mr. Justice Hutchison
delivered the opinion of the court.
Diego Becerra, surviving spouse, as owner of an undivided one-half interest in certain real estate acquired during marriage, executed a mortgage on his interest in such property.
Record of this instrument was refused on the ground that the undivided interest in question had not been duly recorded in the name of the mortgagor after liquidation of the conjugal partnership.
The property in question was already of record in the name of Becerra as community property. The children had been decreed to he the sole and universal heirs of the deceased wife. The husband continued as the record owner of an undivided one-half in the community real- estate, subject, *771of course, to the result of the liquidation of the conjugal partnership. He did not attempt to mortgage' more than this.
Mention of the fact that the real estate interest so encumbered is subject to the result of such liquidation would suffice to warn third persons dealing with the property, and we see no reason why the mortgage should not be recorded, with a proper reference to the apparent omission of a formal liquidation.
The ruling appealed from must be

Reversed.,

Justices ’Wolf, del Toro .and Aldrey concurred.
Mr. Chief Justice Hernández took no part in the decision of this case.